DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability notice is in response to Amendments filed on 12/16/2020.

Reasons of Allowance

Claims 1 – 4, 7, 9, 10 and 11 are allowed.  Claims 1 – 4, 7, 9, 10 and 11 are renumbered as 1 – 5, 7, 6 and 8, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the methods for inspecting images on printed products of claim 1 and 9.
Specifically, the prior arts of record, alone or in combination, fails to teach “using the computer to carry out the pixel-by-pixel positional adaptation as a shift of the printed image part in at least one of an x or y direction; providing a positional adaptation to attain a minimum difference between the printed image parts and the respective reference image parts by using the computer to make multiple shifts, create a differential image relative to the respective reference image part for every shift of the printed image part, and then select the shifted printed image part having a differential image with a smallest difference; and implementing an image inspection based on a distortion-free printed image by using the computer to copy the printed image parts with the smallest difference into a respective target position in the recorded, distortion-free digital printed image and to use the obtained recorded, digital and distortion-free printed image for the image inspection method”, in combination with all other limitations as claimed in independent claims 1 and 9.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Fergen et al. (U.S PreGrant Publication No. 2017/0169584)1
Fukase (U.S PreGrant Publication No. 2015/0078627 A1)2
Takizawa (U.S Patent No. 8,036,733 B2)3

1This reference teaches a method for inspecting images on printed products in a machine for processing printing substrates (e.g., a normal image inspection of printed sheets by way of the image inspection system 2, ¶0037), the image inspection method comprising the following steps: recording and digitizing produced printed products by using at least one image sensor in an image recording system (e.g., recording a current printing image using a camera in the image inspection system 2, abstract, ¶0011, ¶0036); comparing the recorded digital printed images with a digital reference image by using a computer; subjecting the recorded digital printed images to a digital distortion elimination process beforehand by using the computer to digitally eliminate the distortions to minimize a difference between the printed image parts and the respective reference image part (e.g., upon analyzing and evaluating said recorded current printing image, it goes to a main computer to compare said recorded current printing image with a digital reference image using a deviation and parameterization in order to eliminate found error(s) or defect(s), ¶0011, ¶0021, ¶0028, ¶0038 - ¶0039); and upon a deviation of the recorded digital distortion-free printed images from the digital reference image, removing printed products having been found to have a defect (e.g., upon said deviation, the image that have been found to have the errors/defects can be eliminated when the user undertake necessary steps, ¶0038).
2This reference teaches subjecting the recorded digital printed image is by dividing the print and reference images into respective image parts and adapting the printed image parts pixel by pixel in terms of their positions in the printed image   (e.g., an image that is being inspected is divided into positon matching areas and each pixel is compared under a condition that a master image and the scanned image are deviated, ¶0009 - ¶0011, ¶0066 - ¶0070, ¶0093).
3This reference teaches providing a degree of overlap corresponding to a degree of a maximum positional adaptation (As interpretation, provides a degree of overlap between divided areas corresponding to a maximum overlap degree, Col 7 (lines 35 – 67); Col 8 (lines 1 – 16)).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674